Citation Nr: 0706861	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-21 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1943 until 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).    


FINDINGS OF FACT

1.  An April 2004 Board decision declined to reopen the claim 
of entitlement to service connection for low back disability 
on the basis that the disability was not shown in service, 
and there was no nexus linking the disability to service.  

2.  A September 2004 rating decision declined to reopen the 
claim of entitlement to service connection for low back 
disability on the basis that new and material evidence had 
not been submitted establishing that the disability was 
incurred in or related to service.

3.  Evidence received since the April 2004 decision is not 
new or material as it does not include competent evidence 
suggesting that the veteran's low back disability was 
incurred in or related to service.


CONCLUSION OF LAW

The evidence received since the Board's April 2004 decision 
is not new and material, and the claim for service connection 
for low back disability is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Decisions of the Board of Veterans' 
Appeals are final.  38 U.S.C.A. § 7104.  However, if the 
claimant can thereafter present new and material evidence, 
the claim shall be reopened, and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108.  

The veteran filed his claim to reopen in June 2004.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that links a current disability to symptoms that 
began in service and continues to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Evidence before the Board in 2004 included the veteran's 
post-service medical records noting that in 1964, the veteran 
was seen with back complaints.  The veteran noted that he had 
changed jobs within his plant and was now driving a truck all 
day, which jarred his back.  The veteran was diagnosed with a 
herniated disc.  Private treatment records from his employer 
dated July 1964 to May 1979 were also of record.  The Board 
declined to reopen the claim for service connection for low 
back disability based on the lack of evidence that the 
veteran's claimed disability was incurred in or related to 
service.

In June 2004, the veteran filed to reopen his claim.  He 
stated that he had received treatment at the Mountain Home 
VAMC.  The RO searched VAMC's at Louisville, Memphis, 
Mountain Home, and Nashville/Murfreesboro.  However, no 
records were found at either facility.  The Board notes that 
the RO also searched for records at Mountain Home in July 
1979.  This search also noted that no records were found.
 
In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the veteran's claim 
was the Board's April 2004 decision, which declined to reopen 
the claim because the evidence did not show that the 
veteran's low back disability was incurred in or related to 
service.  

There has been no new or material evidence submitted.  As 
previously stated, material evidence constitutes existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this case, material 
evidence would consist of any evidence showing that the 
veteran's low back disability was incurred in or related to 
his active military service.  However, no such evidence has 
been submitted.  Therefore, the veteran has failed to submit 
new and material evidence sufficient to warrant a reopening 
of his claim. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (July 2004).  The Board is aware of the 
consideration in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the need for notification of what constitutes new 
and material evidence.  In the July 2004 letter, the veteran 
was notified why his claim was originally denied and that he 
must submit evidence relating to that fact.  In April 2006 
and November 2006 letters, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes that 
it appears that some of the veteran's service medical records 
are missing and presumed to have been destroyed in the July 
1973 fire at the National Personnel Records Center.  In such 
circumstances, the Board has a heightened duty to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet. App. 46, 51 (1996) (holding 
also that case law does not establish a heightened benefit of 
the doubt).  The RO has made all reasonable attempts to 
locate any available records.  Hence, VA has fulfilled its 
duty to assist the appellant in the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for low back disability is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


